 
EXECUTION VERSION
 
COMMON STOCK
PURCHASE AGREEMENT
 
COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of December 5, 2011,
by and between CIG Wireless Corp., a Nevada corporation, with headquarters
located at Five Concourse Parkway, Suite 3100, Atlanta, Georgia 30328
(the “Company”), and the purchaser set forth on the signature page hereto (the
“Purchaser”).


WHEREAS:
 
A.           The Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”) and
Regulation D Promulgated thereunder (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Purchaser wishes to purchase, subject to all terms and
conditions set forth in this Agreement, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, the aggregate number of shares of
Common Stock set forth on the signature page hereto (the “Common Shares”).
 
NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:
 
1. PURCHASE AND SALE OF COMMON STOCK.


(a)           Common Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company agrees to issue and
sell to Purchaser and Purchaser agrees to purchase from the Company on the
Closing Date (as defined below) the number of Common Shares set forth on the
signature page hereto, which as and when shall be subject to all terms and
conditions set forth in this Agreement.
 
(b)           Closing. The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York City time, on December 5, 2011 (or such later time
or date as is mutually agreed to by the Company and Purchaser) at the offices of
Wuersch & Gering LLP, 100 Wall Street, 21st Floor, New York, NY 10005 USA.
 
(c)           Purchase Price Consideration. Purchaser shall tender and deliver
to the Company the consideration set forth on the signature page hereto for the
number of Common Shares to be issued to the Purchaser at the Closing as set
forth on the signature page hereto (the “Purchase Price Consideration”).
 
(d)           Form of Payment. On the Closing Date, (A) the Purchaser shall
tender the Purchase Price Consideration to the Company for the Common Shares
issued and sold to the Purchaser at the Closing; and (B) the Company shall
deliver to the Purchaser the Common Shares, each duly executed on behalf of the
Company and registered in the name of the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2. PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS


Purchaser represents and warrants, as of the date hereof and as of the Closing
Date, that:
 
(a)           Organization; Authority. Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
 
(b)           No Sale or Distribution. Purchaser is acquiring the Common Shares
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the Common
Shares for any minimum or other specific term and reserves the right to dispose
of the Common Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. The Purchaser is
acquiring the Common Shares hereunder in the ordinary course of its business.
The Purchaser does not presently have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Common Shares.
 
(c)           General Solicitation. The Purchaser is not purchasing the Common
Shares as a result of any advertisement, article, notice or other communication
regarding the Common Shares published in any newspaper, magazine or similar
media or broadcast over television, radio or the Internet or presented at any
seminar or, to the Purchaser’s knowledge, any other general advertisement or
general solicitation.
 
(d)           Reliance on Exemptions. The Purchaser understands that the Common
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Common Shares.
 
(e)           Information. Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Common Shares
that have been requested by the Purchaser. The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Purchaser or its advisors, if any, or its representatives shall modify, amend or
affect the Purchaser’s right to rely on the Company’s representations and
warranties contained herein. The Purchaser understands that its investment in
the Common Shares involves a high degree of risk. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Common
Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           No Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Shares or
the fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.
 
(g)           Transfer or Resale.  The Purchaser expressly understands,
acknowledges and agrees that: (i) the Common Shares have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred, unless subsequent to the
termination date of all such limitation periods, the Common Shares are (A)
subsequently registered thereunder, (B) the Purchaser shall have delivered to
the Company an opinion of counsel, in a generally acceptable form, to the effect
that such Common Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Purchaser provides the Company with reasonable assurance that such Common
Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Common Shares made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Common Shares under
circumstances in which the seller (or the Person (as defined in Section 3(q))
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Common Shares under the 1933 Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder. The Common Shares may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Common Shares and such pledge of Common Shares shall
not be deemed to be a transfer, sale or assignment of the Common Shares
hereunder, and no Purchaser effecting a pledge of Common Shares shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(g).
 
(h)           Legends. The Purchaser understands that the certificates or other
instruments representing the Common Shares, until resale of the Common Shares
have been registered under the 1933 Act or there is an exemption from
registration available, the stock certificates representing the Common Shares,
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
COMMON SHARES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE COMMON SHARES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR
RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE COMMON SHARES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE COMMON SHARES.
 
 
3

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Common Shares upon which it
is stamped or issue to such holder by electronic delivery at the applicable
balance account at The Depository Trust Company (“DTC”), if, unless otherwise
required by state securities laws, (i) such Common Shares are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Common Shares may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Common Shares can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A. The Company shall be responsible for the fees
of its transfer agent and all DTC fees associated with such issuance.
 
(i)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and shall
constitute the legal, valid and binding obligations of the Purchaser enforceable
against the Purchaser in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(j)           No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Purchaser or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to the Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of the Purchaser to perform its
obligations hereunder.
 
(k)           No Agent. The Purchaser has not engaged any placement agent or
other agent in connection with the sale of the Common Shares.
 
(l)           Accredited Investor Status. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Purchaser that, as of the date hereof
and as of the Closing Date:
 
(a)           Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns a majority of the capital stock, equity or similar
interest) are entities duly organized and validly existing and, to the extent
legally applicable, in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as an entity to do business and,
to the extent legally applicable, is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or in the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below).
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, and each of the other agreements entered into
by the parties hereto as of even date hereof in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Common Shares in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Common Shares, have been duly
authorized by the Company’s board of directors and no further filing, consent,
or authorization is required by the Company, its board of directors or its
stockholders. This Agreement and the other Transaction Documents of even date
herewith have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)           Issuance of Common Shares. The issuance of the Common Shares are
duly authorized and upon issuance in accordance with the terms of the
Transaction Documents shall be fully paid, validly issued, and non-assessable,
and free from all taxes, liens and charges with respect to the issue thereof
(except for liens arising as a function of law or regulation on the Common
Shares). Assuming the accuracy of each of the representations and warranties set
forth in Section 2 of this Agreement, the offer and issuance by the Company of
the Common Shares is exempt from registration under the 1933 Act.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares) will not (i) result in a violation of the
Articles of Incorporation (as defined in Section 3(p)), the Company’s Articles
of Incorporation, any certificate of formation, any certificate of designations
or other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or bylaws of the Company
or any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the principal securities market or exchange (the “Principal
Market”) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected.
 
(e)           Consents. Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof. The
Company is not in violation of the listing requirements of the Principal Market
and has no knowledge of any facts that would reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. The issuance by the
Company of the Common Shares shall not have the effect of delisting or
suspending the Common Stock from the Principal Market.
 
4. COVENANTS.


(a)           Best Efforts. Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
 
(b)           Reporting Status. Until the date on which the Purchaser or any
transferee or assignee thereof to whom a Purchaser assigns its rights as a
holder of Common Shares under this Agreement (each an “Investor”, and
collectively, the “Investors”) shall have sold all the Common Shares (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.
 
(c)           Use of Proceeds. The Company will use the proceeds from the sale
of the Common Shares for working capital and general corporate purposes.
 
(d)           Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


(a)           The obligation of the Company hereunder to issue and sell the
Common Shares to Purchaser at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing Purchaser with prior
written notice thereof:
 
(i)           The Purchaser shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.
 
(ii)           The Purchaser shall have delivered to the Company the Purchase
Price Consideration for the Common Shares being purchased by the Purchaser at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
 
(iii)           The representations and warranties of the Purchaser shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and the Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing Date.
 
6. CONDITIONS TO PURCHASER’S OBLIGATION TO PURCHASE.


(a)           The obligation of Purchaser hereunder to purchase the Common
Shares at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for Purchaser’s sole benefit and may be waived by the Purchaser at any time in
its sole discretion by providing the Company with prior written notice thereof:
 
(i)           The Company shall have duly executed and delivered to the
Purchaser (A) each of the Transaction Documents and (B) the Common Shares being
purchased by the Purchaser at the Closing pursuant to this Agreement.
 
(ii)           The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.
 
(iii)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Common
Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           The Company shall have delivered to the Purchaser such other
documents relating to the transactions contemplated by this Agreement as the
Purchaser or its counsel may reasonably request.
 
7. TERMINATION.


In the event that the Closing shall not have occurred on or before five (5)
Business Days from the date hereof due to the Company’s or the Purchaser’s
failure to satisfy the conditions set forth in Sections 5 and 6 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.
 
8. MISCELLANEOUS.


(a)           Jurisdiction and Venue; Jury Trial Waiver.  Each party
acknowledges and agrees that any legal action, proceeding, or litigation arising
out of or in any way related to this Agreement shall be instituted in the United
States District Court for the Northern District of Georgia or any State of
Georgia court having jurisdiction over the subject matter of the dispute or
matter.  Each party agrees to submit to the jurisdiction of and agree that the
venue is proper in those courts in any legal action, proceeding, or litigation
arising out of or in any way related to this Agreement.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY
WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL ACTION,
PROCEEDING, OR LITIGATION ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT.
 
(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Purchaser, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holder of the Common Stock at such time, and any amendment to
this Agreement made in conformity with the provisions of this Section 8(e) shall
be binding on all Purchaser and holders of Common Shares, as applicable. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
applicable Common Shares then outstanding. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration also
is offered to all of the parties to the Transaction Documents or holders of
Common Shares, as the case may be. The Company has not, directly or indirectly,
made any agreements with Purchaser relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Purchaser has made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise.
 
(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or e-mail
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:
 
CIG Wireless Corp.
Five Concourse Parkway, Suite 3100
Atlanta, GA 30328
Telephone No.: 678-332-5000
Facsimile No.:  678-332-5050
Attn:  Akram Baker, CEO
 
 
9

--------------------------------------------------------------------------------

 
 
with a copy to:


Wuersch & Gering LLP
100 Wall Street
New York, New York 10005
Telephone No.: (212) 509-5050
Facsimile No.:  (610) 819-9104
Attn:  Travis L. Gering


 
If to the Purchaser:
 
BAC Berlin Atlantic Holding GmbH & Co. KG
Five Concourse Parkway, Suite 3100
Atlanta, GA 30328
Telephone No.: 678-332-5000
Facsimile No.:  678-332-5050


with a copy to:


Hartman Simons & Wood LLP
6400 Powers Ferry Road, NW
Suite 400
Atlanta, Georgia 30339
Telephone No.:  678-528-4446
Facsimile No.:  770-951-5357
Attention:  Yvette Fallone-Tietje


 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares. Purchaser may assign some or all
of its rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a Purchaser hereunder with respect to such
assigned rights.
 
(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           Survival. Unless this Agreement is terminated under Section 7, the
representations and warranties of the Company and the Purchaser contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4 and 8
shall survive the Closing and the delivery of the Common Shares. Purchaser shall
be responsible only for its own representations, warranties, agreements and
covenants hereunder.
 
(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)           Remedies. Purchaser and each holder of the Common Shares shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Purchaser. The Company
therefore agrees that the Purchaser shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(l)           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Purchaser exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then the Purchaser may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
(m)           Independent Nature of Purchaser’s Obligations and Rights. The
obligations of Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchaser as, and the Company
acknowledges that the Purchaser do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchaser are in any way acting in concert or as a group,
and the Company will not assert any such claim with respect to such obligations
or the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Purchaser are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. The Company acknowledges and Purchaser confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
 
11

--------------------------------------------------------------------------------

 
 
[Signature Page Follows]
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this COMMON STOCK PURCHASE AGREEMENT to be duly executed as of
the date first written above.
 
Number of Shares of Common Stock purchased by the undersigned Purchaser:
***750,000*** Shares of Company Common Stock at a value of Two U.S. Dollars
($2.00) per share.
 
Consideration: One Hundred Percent (100%) of the Equity Membership Interests of
CIG, LLC, a Delaware Limited Liability Company, to be transferred to CIG
Properties, Inc., a wholly owned subsidiary of the Company.




 

 
COMPANY:  CIG WIRELESS CORP.
                                      By:
/s/ Akram Baker
           
Name:  Akram Baker
           
Title:    Chief Executive Officer
       




  BAC Berlin Atlantic Holding GMBH & CO. KG                                    
  By: BAC Verwaltung GmbH, its General Partner                         By:
/s/ Stefan Beiten
           
Name:  Stefan Beiten
           
Title:    Managing Director
       

 
 
13

--------------------------------------------------------------------------------

 
 